

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.19

 
NON-QUALIFIED STOCK OPTION AGREEMENT
 
FOR NON-EMPLOYEE DIRECTORS
 
UNDER THE DANVERS BANCORP, INC.
 
2008 STOCK OPTION AND INCENTIVE PLAN
 
Name of
Optionee:                                                      _________________________
 
No. of Option
Shares:                                                    _________________________
 
Option Exercise Price per Share:           $________________________


 
Grant
Date:                                                          _________________________
 
Expiration
Date:                                                       _________________________


 
Pursuant to the Danvers Bancorp, Inc. 2008 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), Danvers Bancorp, Inc. (the
“Company”) hereby grants to the Optionee named above, who is a Director of the
Company but is not an employee of the Company, an option (the “Stock Option”) to
purchase on or prior to the Expiration Date specified above all or part of the
number of shares of Common Stock, par value $0.01 per share (the “Stock”), of
the Company specified above at the Option Exercise Price per Share specified
above subject to the terms and conditions set forth herein and in the
Plan.  This Stock Option is not intended to be an “incentive stock option” under
Section 422 of the Internal Revenue Code of 1986, as amended.
 
1.           Exercisability Schedule.  No portion of this Stock Option may be
exercised until such portion shall have become exercisable.  Except as set forth
below, this Stock Option shall be exercisable with respect to the following
number of Option Shares on the dates indicated:
 
Incremental Number of
Option Shares Exercisable
Exercisability Date
_______  (20%)1
 
_______(20%)
 
_______ (20%)
 
_______ (20%)
 
_______(20%)
 




--------------------------------------------------------------------------------

 
1 The rate of vesting must not be in excess of 20% of the total Award per year,
with the first vesting occurring no earlier than the first anniversary of the
Grant Date.

LIBB/1623189.2
 
 

--------------------------------------------------------------------------------

 

 
in the event of the termination of the Optionee’s service as a director of the
Company because of death or disability (as determined by the Administrator),
this Stock Option shall become immediately exercisable in full, whether or not
exercisable at such time.  Once exercisable, this Stock Option shall continue to
be exercisable at any time or times prior to the close of business on the
Expiration Date, subject to the provisions hereof and of the Plan.
 
2.           Manner of Exercise.
 
(a)           The Optionee may exercise this Stock Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.
 
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required under the Plan and by
the Administrator; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Administrator shall prescribe as a
condition of such payment procedure; or (iv) by issuance of shares of Stock net
of the purchase price.  Payment instruments will be received subject to
collection.
 
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the shares attested to.
 
(b)           The shares of Stock purchased upon exercise of this Stock Option
shall be transferred to the Optionee on the records of the Company or of the
transfer agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
 

 
LIBB/1623189.2
 
2

--------------------------------------------------------------------------------

 

Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company.  Thereupon,
the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.
 
(c)           Notwithstanding any other provision hereof or of the Plan, no
portion of this Stock Option shall be exercisable after the Expiration Date
hereof.
 
3.           Termination as Director. If the Optionee ceases to be a Director of
the Company, the period within which to exercise the Stock Option may be subject
to earlier termination as set forth below.
 
(a)           Termination by Reason of Death or Disability.  If the Optionee
ceases to be a Director by reason of the Optionee’s death or disability (as
determined by the Administrator), any portion of this Stock Option outstanding
on such date may be exercised by his or her legal representative or legatee for
a period of 12 months from the date of death or until the Expiration Date, if
earlier.
 
(b)           Termination for Cause.  If the Optionee ceases to be a Director
for Cause, any portion of this Stock Option outstanding on such date shall
terminate immediately and be of no further force and effect.  For purposes
hereof, “Cause” shall mean, a determination by the Administrator that the
Optionee shall be required to resign or be dismissed as a result of (i) any
material breach by the Optionee of any agreement between the Optionee and the
Company; (ii) the conviction of, indictment for or plea of nolo contendere by
the Optionee to a felony or a crime involving moral turpitude; or (iii) any
material misconduct or willful and deliberate non-performance (other than by
reason of disability) by the Optionee of the Optionee’s duties to the Company.
 
(c)           Other Termination.  If the Optionee ceases to be a Director for
any reason other than the Optionee’s death, disability or Cause, any portion of
this Stock Option outstanding on such date, to the extent exercisable, may be
exercised for a period of six months from the date of termination or until the
Expiration Date, if earlier.
 
4.           Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Stock Option shall be subject to and governed by all the terms
and conditions of the Plan, including the powers of the Administrator set forth
in Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
 
5.           Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.
 

 
LIBB/1623189.2
 
3

--------------------------------------------------------------------------------

 



 
6.           No Obligation to Continue as a Director.  Neither the Plan nor this
Stock Option confers upon the Optionee any rights with respect to continuance as
a Director.
 
7.           Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Optionee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
 
DANVERS BANCORP, INC.
 
By:   ______________________________
 
 Title: 
______________________________________                                                                


 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
 
Dated:                                                           
Optionee’s Signature: ______________________________________
 


Optionee’s name and address: ___________________________________
 


 


 


 

 
LIBB/1623189.2
 
4

--------------------------------------------------------------------------------

 
